DETAILED ACTION
This is the second office action regarding application 16/510,942 filed July 14, 2019. Claims 1-7, 9, 12-13, and 15-20 have been amended. Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants amendments to the claims and drawings have been deemed sufficient to overcome the previous objections and rejections previously set forth in the non-final office action mailed June 8, 2021. Applicants amendments to the drawings have been deemed sufficient to overcome the previous objections by correcting the noted spelling error and missing reference numbers, the objections are withdrawn. Applicants amendments to the claims have been deemed sufficient to overcome the various objections cited by the examiner in the previous office action, the objections are withdrawn. Applicants amendments to the claims have been deemed sufficient to overcome the previous 112(b) rejections through the clarification of language relating to various specific neural networks and through the correction of various antecedent basis issues. Applicant’s arguments, see pages 16-19 , filed 9/8/2021, with respect to the 112(f) interpretation by the examiner have been fully considered and are persuasive.  The 112(f) interpretation of claims 1 and 20 has been withdrawn. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

Prior art fails to disclose or render obvious claims 1 and 20 respectively disclosing a system and method configured to determine and push adjustments to vehicle operations using machine-learning systems across multiple computing layers. Specifically claim 1 is directed to a non-transitory computer readable medium storing instructions that obtain a set a data from a first vehicle, the vehicle includes a set of sensors and a neural network to analyze the data, sending the computing results and data from the first vehicle and to a local level server that receives information from a plurality of vehicles in a region, analyzes the grouping of data with a local level neural network and determines a control adjustment value, the local computing results and data are then sent to a top-view computing layer which receives data from a plurality of local level servers and performs and contains a third neural network which determines a control system adjustment for all of the vehicles in all of the localities for which it has received data and finally transmitting the control system adjustment to the vehicles in order to adjust the vehicle response to an operator effected change. The prior art made of record below fails to disclose these tiers of computing layers each overseeing a progressively larger region which use neural networks to analyze progressively larger amounts of data in order to make control system adjustments to vehicles operating in these regions. 

Some of the similar prior that does not disclose the applicant’s invention:
US-20180127000 – Baidu USA LLC – Records driving information and decisions of a human driver and compares it to the decisions an automated system would have made. 
US-9940834 – State Farm Mutual – Discloses an inter-vehicle communications system, which collects information about a road segment and shares it with other vehicles. However while this system provides recommendations to other vehicles it fails to directly make changes to them. Additionally while this system could be interpreted as two tiers of machine learning system, it fails to go beyond the local layer. 
US-9761131 – Robinson – Discloses a system that uses neural network technology to analyze traffic and determine optimal traffic flow decisions including uses a local traffic light controller to optimize traffic flow patterns. However, this system also fails to directly make changes to vehicles and only analyzes information at a local level. 
US-20150199617 – Kuwajima – Discloses using multiple layers of learning devices including one installed in the vehicle and one remote from the vehicle. However this system only operates on a per vehicle basis instead of making changes on a local or regional level to multiple vehicles using multiple tiers of neural network servers.
US-10460183 – Welland - Collects data about a vehicle and driver and uploads that to the cloud and then sends the information to a processing center. However this information isn’t then used to make changes to the control system of the vehicle and it fails to disclose processing the information from the vehicles at multiple locality tiers. 
US 2018/0190047 – Maria - Discloses a system on a vehicle which collects information and sends it to a remote location such as a vehicle manufacture for analysis and that 
Therefore, the prior art of record taken singly or in combination do not teach or suggest the combination of claims 1 and 20. The combination of the claimed limitations are novel and found to be allowable over the prior art. The dependent claims 2-19 are also allowed for at least this same reason.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement for Reasons for Allowance”.

Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662